Citation Nr: 0030392	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  96-03 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for end stage renal 
disease, chronic ambulatory peritoneal dialysis.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.




INTRODUCTION

The veteran had military active duty from February 1977 to 
January 1980.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in San 
Juan, Puerto Rico (hereinafter RO).  By a decision dated in 
August 1999, the Board denied the veteran's claim of 
entitlement to service connection for end stage renal 
disease, chronic ambulatory peritoneal dialysis.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (hereinafter Court) and by an order dated 
in February 2000, the Court vacated that decision and 
remanded the case to the Board.


FINDING OF FACT

The veteran's current kidney disorder had its onset while in 
service.  


CONCLUSION OF LAW

End stage renal disease, chronic ambulatory peritoneal 
dialysis, was incurred in active military service.  38 
U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon review of the record, the Board concludes that the 
veteran's claim is well grounded within the meaning of the 
statute and judicial construction.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  The VA 
therefore has a duty to assist the veteran in the development 
of facts pertinent to his claim.  In this regard, the 
veteran's service medical records and post-service clinical 
data have been included in his file.  Upon review of the 
entire record, the Board concludes that the evidence 
currently of record provide a sufficient basis upon which to 
address the merits of the veteran's claim and that he has 
been adequately assisted in the development of his case.

The veteran's service medical records reveal that on 
enlistment in 1976, the veteran's blood pressure was 100/60 
and his urinalysis was negative for protein.  A report of a 
urinalysis dated in October 1978 revealed 2-plus protein, 
with 0 to 2 white blood cells, no red blood cells, and was 
negative for nitrite.  In January 1979, the veteran noticed 
"some discharge" and sought treatment for a possible 
urinary tract infection.  A urinalysis revealed trace 
protein, 0 to 2 white blood cells, 0 to 5 red blood cells, 
and was negative for nitrite.  The diagnosis was "urinary 
infection" and the veteran was prescribed a 20-day course of 
tetracycline.  In April 1979, a urinalysis was negative for 
protein, with 0 to 2 white blood cells, 0 to 4 red blood 
cells, and was negative for nitrite.  In June 1979, the 
veteran complained of a urethral drip of one weeks' duration.  
Upon testing negative for gram-negative intracellular 
diplococci, the veteran was prescribed Septra for 10 days.  
Thereafter, urine protein was negative, with 0 to 2 white 
blood cells, 4 to 10 red blood cells, and nitrite was 
negative.  In July 1979, urine protein was 2-plus, with 4 to 
6 white blood cells.  In August 1979, the veteran was 
admitted for treatment of left cryptorchidism.  On a 
preoperative work-up, urine protein was 3-plus and white 
blood cells numbered 8 to 10 with clumps; urine culture was 
negative.  On intravenous pyelogram, a "nonfunctioning" 
right kidney was diagnosed; an attempt to retrograde 
urography was unsuccessful, and a renal scan failed to reveal 
vascularity in the right renal region.  The diagnoses 
included congenital absence of the right kidney.  

Periodic examinations of the veteran's genitourinary system 
for military reserve duty in 1982, 1987, and 1992, reported 
no evidence of a genitourinary disorder, to include 
proteinuria.  Clinical records from mid-1994 reveal a 
diagnosis of end-stage renal disease due to 
glomerulosclerosis with arterial hypertension.  

The veteran submitted excerpts from medical texts which 
reported that in about half of the diagnosed cases, 
proteinuria ceases spontaneously within a year to several 
years, but there are other instances in which greater amounts 
of protein are lost, resulting in high blood pressure and 
kidney failure.  

A service medical evaluation of the veteran dated in November 
1994, stated that since at least 1979, the veteran has had 
intermittent proteinuria.  The examiner further stated that 
this, coupled with other disorders, "point[s]" to a chronic 
renal problem that had been essentially asymptomatic until 1 
year prior to 1994, when he was diagnosed with end stage 
renal disease.  A private medical report dated in September 
2000, opined that the veteran's current end stage renal 
disease could "be traced back to . . . infections in 
service."  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
As the private medical report dated in 2000, has related the 
veteran's current end stage renal disease to service, 
entitlement to service connection for end stage renal 
disease, chronic ambulatory peritoneal dialysis is warranted.  
See 38 U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to service connection for end stage 
renal disease, chronic ambulatory peritoneal dialysis is 
granted.



		
	JOY A. MCDONALD
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 


- 4 -


